DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 5th, 2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument regarding the rejection under 35 U.S.C. 102(a)(1), O’Keefe still teaches a common enclosure is still made by two opposing housing portions that would enclose the spool resident and motor.  The two opposing housing portions would be element 40 and element 100/102 now in Fig. 2.  The common enclosure between these housing portions is due to the drive shaft opening (element 92) which allows for the one enclosure (element 34 which has the spool resident) and the interior housing area where the motor is (element 100/102) allows for a common enclosure to form, thus reading on the claim language.  Additionally, the added claim 28 can be rejected by O’Keefe as well.  Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 16-22, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Keefe (US 20150231313 A1, cited by applicant).
	Regarding claim 1, O’Keefe teaches a spool drive system for actuating a guide wire (Paragraph 0042:  “the device 14 can comprise a spool 20 that is rotatable about an axis X and an elongated guide member 22”), 
said system comprising a housing assembly (Paragraph 0049:  “the device 14 can comprise an enclosure 34 having an interior 36 and an exterior 38”) having first and second opposing housing portions affixed to one another and defining a common enclosure therebetween (Fig. 2:  two opposing housing portions would be element 40 and element 100/102 now form the common enclosure with drive shaft opening 92 connecting them), and an inlet adapted to establish fluid communication between a medical tube and said the enclosure (Paragraph 0051:  “the device 14 can comprise one or more connectors to couple the opening portions of the enclosure 34 to the medical tube 12 or other structure and form a closed passageway there between”), 
a spool resident within said enclosure (Paragraph 0049:  “The spool 20 and at least a portion of the guide member 22 can be provided within the interior 36 of the enclosure 34”:  enclosure 34 is part of the common enclosure), 
said spool being rotatable about an axis thereof to wind and unwind said guide wire on said spool, thereby withdrawing or advancing, respectively, said guide wire through said inlet (Paragraph 0046:  “The guide member 22 can be coupled to the spool 20 such that rotation of the spool 20 about the axis X causes the guide member 22 to wind or unwind about the spool 20 and move between an advanced state and a retracted state”), 
(Paragraph 0072:  “The compression element 130 can comprise one or more compression wheels 132 (as shown in FIGS. 17 & 18). The compression wheels 132 may be provided about the circumference of the spool 20 and coupled to the enclosure 34. The compression wheels 132 can be fixed within the enclosure 34 or the compression wheels 132 can be rotatable about an axis parallel to the axis X. In some examples, the spool 20 can comprise a circumferential groove 134 and the compression wheels 132 can extend at least partially within the circumferential groove 134”), said track being adapted to direct said guide wire onto or off of said spool about the perimeter thereof as the spool is rotated (Paragraph 0074:  “The gap can be sized such that the compression wheels 132 and/or rib 138 of the compression element 130 will press the guide member 22 against the spool 20 while the guide member 22 is wound about the spool 20, thus helping to ensure that the guide member 22 will be wound tightly against the spool 20”), and
a motor disposed within said enclosure and operable to advance or withdraw said guide wire from or into said enclosure through said inlet (Paragraph 0062:  “In other examples, the motor 106 can drive the pinion gear 90, the rack 88 or some other transmission mechanism to selectively rotate the drive shaft 82 and the spool 20”:  motor would be within the common enclosure), said first and second opposing housing portions being integrated together to yield a single hand held assembly (Paragraph 0060:  “ can comprise a handle member 98”) having both said spool and said motor within the common enclosure defined therebetween (Fig. 2:  two opposing housing portions would be element 40 and element 100/102 now form the common enclosure with drive shaft opening 92 connecting them).


(Paragraph 0074:  “The gap can be sized such that the compression wheels 132 and/or rib 138 of the compression element 130 will press the guide member 22 against the spool 20 while the guide member 22 is wound about the spool 20, thus helping to ensure that the guide member 22 will be wound tightly against the spool 20”).

	Regarding claim 3, O’Keefe teaches said track comprising a grooved surface extending at least partially about the perimeter of the spool, said grooved surface comprising a plurality of circumferentially spaced grooves opposing a perimeter surface of the spool (Paragraph 0073:  “The compression element 130 can additionally or alternatively comprise at least one rib 138 (as shown in FIGS. 19 & 20). The rib 138 can extend about at least a portion of the circumference of the spool 20. For examples wherein the spool 20 comprises the circumferential groove 134, the rib 138 can extend at least partially within the circumferential groove 134”).

	Regarding claim 4, O’Keefe teaches said track comprising a surface having a plurality of circumferentially spaced ridges opposing a perimeter surface of the spool (Paragraph 0073:  “The compression element 130 can additionally or alternatively comprise at least one rib 138 (as shown in FIGS. 19 & 20). The rib 138 can extend about at least a portion of the circumference of the spool 20. For examples wherein the spool 20 comprises the circumferential groove 134, the rib 138 can extend at least partially within the circumferential groove 134”).

	Regarding claim 5, O’Keefe teaches said track comprising a plurality of circumferentially spaced wheels opposing a perimeter surface of the spool (Paragraph 0072:  “The compression element 130 can comprise one or more compression wheels 132”), said wheels being effective to rotatably engage the guide wire as it is wound or unwound on the spool (Paragraph 0074:  “the compression wheels 132 and/or rib 138 for the guide member 22 to extend through when wound about the spool 20”).

	Regarding claim 6, O’Keefe teaches said wheels being biased radially toward the perimeter surface of said spool in order to effectively engage said guide wire upon rotation of the spool (Paragraph 0074:  “the compression wheels 132 and/or rib 138 for the guide member 22 to extend through when wound about the spool 20”).

Regarding claim 28, O’Keefe teaches a system further comprising a partition wall disposed within the housing assembly and partitioning the enclosure into first and second portions thereof (Fig. 2, element 42:  separates the spool housing and the motor housing), wherein the spool is disposed within the first portion of the enclosure and the motor is disposed within the second portion of the enclosure (Fig. 2:  two opposing housing portions (motor and spool in separate portions) would be element 40 and element 100/102 now form the common enclosure with drive shaft opening 92 connecting them).

	Regarding claim 9, O’Keefe teaches a system wherein said motor being rotatably coupled to shaft of said spool that extends through an aperture (Fig. 2:  drive shaft opening 92 connects motor and spool with the drive shaft) formed in the partition wall (Fig. 2, element 42:  separates the spool housing and the motor housing and is the partition wall).

	Regarding claim 16, O’Keefe teaches a system further comprising a controller within said hand held assembly and operatively connected to said motor (Paragraph 0080:  “The control system 140 can be configured to selectively operate the motor 106 based on the operating parameter detected by the sensor 144”), said controller being configured to operate said motor in order to actuate said guide wire (Paragraph 0079:  “the control system 140 can comprise a sensor 144 configured to detect one or more operating parameters of the medical tube assembly 10. For example, in one embodiment the sensor 144 can be configured to detect at least one or more of the following operating parameters: a) a degree of translation of the guide member 22 and/or clearance member 28; b) a degree of rotation of the spool 20”).

	Regarding claim 17, O’Keefe teaches said controller being configured to selectively operate said motor according to a particular program and/or in response to sensed parameters that are communicated to said controller (Paragraph 0080:  “The control system 140 can be configured to selectively operate the motor 106 based on the operating parameter detected by the sensor 144. For instance, if the sensor 144 detects a pressure in the medical tube 12 or drainage tube 60 that indicates the presence of an obstruction in the medical tube 12, the control system 140 can be configured to operate the motor 106 to stroke the guide member 22 and coupled clearance member 28 through the medical tube 12 and help dislodge and/or draw the obstructing material within the medical tube 12”).

	Regarding claim 18, O’Keefe teaches said controller being operatively connected to and forming a part of a control system that includes one or more sensors configured to detect one or more parameters and to send a signal to the controller indicating the detected parameter(s) (Paragraph 0079:  “the control system 140 can comprise a sensor 144 configured to detect one or more operating parameters of the medical tube assembly 10”).

	Regarding claim 19, O’Keefe teaches said one or more sensors being configured to detect one or more of the following conditions of or within the medical tube: an orientation of the medical tube; a (Paragraph 0079:  “For example, in one embodiment the sensor 144 can be configured to detect at least one or more of the following operating parameters: … c) a length and/or position of the distal opening 18 of the medical tube 12”); a pressure level, pH level, glucose level, protein level, or redox state of material within the medical tube; a blockage within the medical tube; a kink in the medical tube; an amount of fibrin clot degradation byproducts, endotoxins, bacterial infection byproducts, reactive oxygen species, or hematocrit in the medical tube.

	Regarding claim 20, O’Keefe teaches said one or more sensors being configured to detect one or more of the following conditions of a patient who is being treated with the medical tube: temperature, heart rate and rhythm, arrhythmia, respiratory rate, inflammation level, pain level, or oxygen saturation level; orientation of the patient; activity level of the patient; coughing of the patient; a number of steps taken per day by the patient; a type of activity being performed by the patient; location of the patient (Paragraph 0087:  location of the patient would be detected through the location of the guide member stroke); or length of time the patient has been in a particular location.

	Regarding claim 21, O’Keefe teaches a system further comprising a Y-coupling (Paragraph 0053:  “the device 14 can comprise a 3-way connecter 66 that is coupled to the distal opening 46 of the enclosure 34 and removably coupleable to the medical tube 12 and optionally the drainage tube 60, as shown in FIGS. 8 & 9. For example, the 3-way connecter 66 can comprise a primary branch 68 that splits into an axial branch 70 and a lateral branch 72”) having a first tube portion configured to be fluidly coupled to the medical tube (Paragraph 0054: “The primary branch 68 of the 3-way connecter 66 can be coupled to the medical tube 12”), a second tube portion configured to be fluidly coupled to a suction source, and a third tube portion coupled to or comprising said inlet (Paragraph 0054:  “ the axial and lateral branches 70, 72 can be capped or coupled to either the distal opening 46 of the enclosure 34 or drainage structure such as the drainage tube 60” and “The vacuum source 62 can be coupled to the drainage tube 60”:  The one coupled to the vacuum source is the second tube portion and the one coupled to the enclosure is the third tube portion), wherein advancement and withdrawal of said guide wire extending from said inlet through said first tube portion (Fig. 9).

	Regarding claim 22, O’Keefe teaches said Y-coupling comprising a cylindrical bushing in said third tube portion through which the guide wire will pass as it is advanced and withdrawn in order to wipe material from said guide wire so that said material does not enter the enclosure (Paragraph 0057:  “the isolation member 78 may be provided within the lateral branch 72 of the 3-way connecter 66 to inhibit fluid communication through the lateral branch 72 but permit the guide member 22 to translate through, thus helping to isolate the enclosure 34 from the fluid and debris traveling through the linear pathway 74”).

	Regarding claim 26, O’Keefe teaches further comprising a Y-coupling having a first tube portion configured to be fluidly coupled to the medical tube (Paragraph 0054: “The primary branch 68 of the 3-way connecter 66 can be coupled to the medical tube 12”), a second tube portion configured to be fluidly coupled to a suction source, and a third tube portion coupled to or comprising said inlet, wherein advancement and withdrawal of said guide wire extending from said inlet through said first tube portion (Paragraph 0054:  “ the axial and lateral branches 70, 72 can be capped or coupled to either the distal opening 46 of the enclosure 34 or drainage structure such as the drainage tube 60” and “The vacuum source 62 can be coupled to the drainage tube 60”:  The one coupled to the vacuum source is the second tube portion and the one coupled to the enclosure is the third tube portion).

(Figure 27; Paragraph 0042:  “the device 14 can comprise a spool 20 that is rotatable about an axis X and an elongated guide member 22 … within the medical tube 12 ”), comprising connecting the spool drive system of claim 1 (Paragraph 0066:  “the associated handle or crank can be manually rotated once the drive elements 114 have been magnetically coupled through the enclosure 34 wall to the associated spool elements 112, thereby driving the spool and actuating the clearance member”) to the medical tube to provide fluid communication between said tube and the inlet of the housing assembly (Paragraph 0060:  displays communication between tube and drive mechanics housed in the spool housing), and operating the spool to advance or withdraw said guide wire through said inlet and through said medical tube (Paragraph 0046:  “The guide member 22 can be coupled to the spool 20 such that rotation of the spool 20 about the axis X causes the guide member 22 to wind or unwind about the spool 20 and move between an advanced state and a retracted state”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8, 10-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe in view of Majeed (US 20120285485 A1, cited by applicant).
Regarding claim 7, O’Keefe fails to teach said track comprising a plurality of ball bearings confined along a circular path opposing the perimeter surface of said spool.
(Paragraph 0125:  “a guide arrangement 190, which comprises a plurality of rollers 192 arranged around the periphery of the reel 126”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the track of O’Keefe to include the bearings of Majeed, because it helps reduce friction of the guide member (Paragraph 0125 of Majeed).

Regarding claim 8, O’Keefe fails to teach said track comprising a low friction material or coating to provide a low-friction, sliding interface between said guide wire and features of said track upon rotation of said spool.
Majeed teaches said track comprising a low friction material or coating to provide a low-friction, sliding interface between said guide wire and features of said track upon rotation of said spool (Paragraph 0125: rollers are friction reducing and Paragraph 0126:  “a further embodiment of the holding arrangement 116 is shown, in which the friction reducing means comprises a strip 200 of a low friction material extending around the inner surface of the mounting element 122”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the track of O’Keefe to include the friction reducing mechanisms of Majeed, because it helps reduce friction of the guide member (Paragraph 0125 of Majeed).

Regarding claim 10, O’Keefe fails to teach a system further comprising a battery within said enclosure for supplying electrical energy to said motor.  
Majeed teaches a system further comprising a battery within said enclosure for supplying electrical energy to said motor (Paragraph 0092:  “Batteries 78, shown in broken lines in FIGS. 1 and 5 may be mounted within the handle 74 to provide power to the motor 66”).  It would have been (Paragraph 0092 of Majeed).

Regarding claim 11, O’Keefe further teaches a system further comprising a controller within said enclosure and operatively connected to said motor (Paragraph 0080:  “The control system 140 can be configured to selectively operate the motor 106 based on the operating parameter detected by the sensor 144”), said controller being configured to operate said motor in order to actuate said guide wire by rotating said spool (Paragraph 0079:  “the control system 140 can comprise a sensor 144 configured to detect one or more operating parameters of the medical tube assembly 10. For example, in one embodiment the sensor 144 can be configured to detect at least one or more of the following operating parameters: a) a degree of translation of the guide member 22 and/or clearance member 28; b) a degree of rotation of the spool 20”).

Regarding claim 12, O’Keefe further teaches said controller being configured to selectively operate said motor according to a particular program and/or in response to sensed parameters that are communicated to said controller (Paragraph 0080:  “The control system 140 can be configured to selectively operate the motor 106 based on the operating parameter detected by the sensor 144. For instance, if the sensor 144 detects a pressure in the medical tube 12 or drainage tube 60 that indicates the presence of an obstruction in the medical tube 12, the control system 140 can be configured to operate the motor 106 to stroke the guide member 22 and coupled clearance member 28 through the medical tube 12 and help dislodge and/or draw the obstructing material within the medical tube 12”).


Majeed teaches a system further comprising a battery sealed within said motor housing for supplying electrical energy to said motor (Paragraph 0092:  “Batteries 78, shown in broken lines in FIGS. 1 and 5 may be mounted within the handle 74 to provide power to the motor 66”), wherein said hand held assembly is configured to be disposable (Paragraph 0122:  “After the channel has been cleaned, and the cleaning member retracted, the used cartridge 112 is then disposed of”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor housing of O’Keefe to include the batteries and disposableness of Majeed, because it helps provide an alternative powering method for the motor and the disposable aspect helps in cleaning (Paragraph 0092 and 0122-0125 of Majeed).

Regarding claim 15, O’Keefe further teaches said hand held assembly being sterile (Paragraph 0061:  “the sterility within the drive housing 100”).

Claim 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe in view of Woehr (US 20160175563 A1, cited by applicant).
Regarding claim 23, O’Keefe fails to teach said cylindrical bushing comprising a porous material that can absorb fluid.
Woehr teaches said cylindrical bushing comprising a porous material that can absorb fluid (Paragraph 0130:  “In some examples, the flashback indicator 130 can be porous” and Paragraph 0068:  “the flashback indicator having a material that can absorb fluid”:  the flashback indicator acts similarly to the cylindrical bushing being positions within a tube, having the effect on fluid flow).  It would have (Paragraph 0080 of Woehr).
	Regarding claim 24, O’Keefe teaches said third tube portion comprising a small-diameter, said bushing being located proximal to said small-diameter portion in said third tube portion (Fig. 7-9:  opening of lateral branch 72 is ), a wiper being disposed proximal to said bushing in said third tube portion (Fig. 7-9:  isolation member 78 orifice is the wiper which would be located proximal to the isolation member (bushing)), wherein said guide wire passes through each of said small-diameter portion, with the combination of bushing and accessories, within said third tube portion on being advanced and withdrawn therethrough..  
O’Keefe fails to teach a lubricator being disposed proximal to said wiper in said third tube portion.
Woehr teaches a lubricator being disposed proximal to said wiper in said third tube portion (Paragraph 0127:  “a silicone lubrecant”:  coating of the flashback indicator which was acting as both/either a bushing or a wiper).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of O’Keefe to include the lubricant of Woehr, because it helps reduce acting forces (Paragraph 0127 of Woehr).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe in view of Krause (US 20150305819 A1, cited by applicant).
Regarding claim 25, O’Keefe fails to teach said Y-coupling further comprising bristles effective to abrade and remove material from the guide wire as it translates through the third tube portion.
Krause teaches said Y-coupling (Paragraph 0106:  “the brush adaptor 40”) further comprising bristles effective to abrade and remove material from the guide wire as it translates through the third (Paragraph 0111:  “an interior disk brush 30 with an outer channel 32 and inner bristles 31 for cleaning the exterior of the cannulated tool 15. The disk brush 30 is restrained within the disk brush cavity 42 of the brush adaptor 40 and the brush adaptor cover 35”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify O’Keefe to include the bristles to clean the guide wire of Krause, because it helps clean the guide wire (Paragraph 0111 of Krause).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791